Lowe, C. J.
Upon the foregoing facts the court, at the request of the defendant, gave the following instructions as the law of this case, to-wit: That under the receipt offered in evidence by defendant, if the plaintiff sold the scrip at all, he was required by the terms of the receipt to sell the same at or about the time of the maturity of the note; and that if they (the jury) find from the evidence that said plaintiff had not sold the scrip, he was liable for the value of said scrip at or about the time of the maturity of the note. The court also refused to charge the jury that the value of the scrip at the time it was sold by the plaintiff was the measure of his liability to the defendant for the same.
If the plaintiff acted tortiously or misappropriated the scrip in disposing of it at the time he did, the above rule of damages would seem to be proper and just. But if it was his right under the law which governs pledges, even as modified by the contract of the parties in this case, to sell these collateral securities at the time and under the circumstances which he did, then there was no misappropriation and a different criterion of damages obtains, to-wit, the value of the scrip at the time of its conversion.
That we may arrive at a better understanding of the rights, duties and obligations of the parties under the receipt in question, let us inquire what they would be under the law in the absence of such a contract. After the debt falls due the pledgee under the law has his election to pursue one of threo courses: First, to proceed personally *413against the pledgor for his debt without selling the collateral security, or second, to file a bill in chancery and'have a judicial sale under a regular decree of foreclosure ; or third, to sell without judicial process, upon giving reasonable notice to the debtor to redeem. 2 Kent (9 ed.) 785; 1 P. Wms. 261; 2 Atk. 303. The plaintiff in executing said receipt did not waive his right of adopting either of the above methods to satisfy his claim. The only change made in the rights and obligations of the parties by this instrument, was simply to dispense with notice to the debtor to redeem before the creditor could sell. There is nothing in the language or terms of this receipt which obliged the plaintiff to sell these collaterals at the maturity of the note. He simply reserved the right to do so, a right which the law gave him, without such reservation, upon giving notice to redeem. A postponement of the exercise of this right is a thing of which the debtor cannot very well complain; it only enlarges his opportunity to redeem and thereby prevent any sacrifice that might result from a forced sale of the pledge. The depreciation in this case which the scrip in question suffered between the maturity of the note and the sale of the same, was without the fault or power of prevention on the part of the plaintiff. He was only bound to that attention and dilligence in the preservation of the thing pledged which a careful man bestows upon his own property, for the reason that the arrangement or contract was reciprocally beneficial to both parties. We conclude therefore that the plaintiff in selling the collateral securities at the time and under the circumstances which he did, violated no obligation or duty growing out of the understanding of the parties, or expressed by the receipt, or law itself. And if we are right in this conclusion, it follows that the measure of his liability for said scrip is the value thereof at the time of conversion. This rule of damages in cases of this kind is well established. See Sedgw. on Dam. 365-6 and 480-1, and authorities there cited.
Judgment reversed and new trial granted.